No.    14981

           I N THE SUPREME COURT OF THE STATE OF M N A A
                                                  OTN

                                                    1980




I N RE THE MARRIAGE OF
LINDA WILLIAMS,

                   P e t i t i o n e r and R e s p o n d e n t ,



HARRY L.    WILLIAMS,

                   Respondent and A p p e l l a n t .




       1 from:     The D i s t r i c t C o u r t o f t h e E l e v e n t h J u d i c i a l
                   D i s t r i c t , I n and f o r t h e c o u n t y o f F l a t h e a d ,
                   The H o n o r a b l e R o b e r t C. S y k e s , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

           For Appellant:

                   James D.       Moore, K a l i s p e l l , Montana


           F o r Respondent:

                    Xenneth E.        O ' B r i e n , K a l i s p e l l , Montana




                                             S u b m i t t e d o n B r i e f s : March 6 ,    1980

                                                               Decided :   && 4 . - 1980
                                                                                    -




Filed:    &IN 4: .-J@;Q!
M r . J u s t i c e Gene B.       Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

        A p p e l l a n t a p p e a l s from an o r d e r d e n y i n g h i s p e t i t i o n t o

modify s u p p o r t payments.              The o r d e r was e n t e r e d by t h e

D i s t r i c t C o u r t , E l e v e n t h J u d i c i a l D i s t r i c t , F l a t h e a d County.

        The p a r t i e s t o t h i s a c t i o n w e r e d i v o r c e d on December

1 3 , 1971.        Under t h e d i v o r c e d e c r e e , r e s p o n d e n t was g i v e n

t h e c u s t o d y of t h e p a r t i e s ' f o u r minor c h i l d r e n .         Appellant

was o r d e r e d t o pay $60 p e r month p e r c h i l d i n s u p p o r t payments.

        I n September 1977, t h e D i s t r i c t C o u r t e n t e r e d a n o r d e r

modifying c h i l d s u p p o r t .         Under t h i s o r d e r a p p e l l a n t was

r e q u i r e d t o pay $75 p e r month p e r c h i l d u n t i l J u l y 1, 1978,

and t h e r e a f t e r $85 p e r month p e r c h i l d c u r r e n t s u p p o r t and

$50 p e r month o n a c c r u e d s u p p o r t which t o t a l e d $2,280.

        S h o r t l y a f t e r t h e e n t r y of t h i s o r d e r , a p p e l l a n t s u s -

t a i n e d a n i n j u r y which r e s u l t e d i n a one month d i s a b i l i t y .

The p a r t i e s s t i p u l a t e d i n w r i t i n g t o r e d u c e a p p e l l a n t ' s

October 1977 c h i l d s u p p o r t o b l i g a t i o n by o n e - h a l f .

        I n a d d i t i o n t o t h i s , on? of t h e c h i l d r e n began r e s i d i n g

w i t h a p p e l l a n t on a p a r t - t i m e b a s i s w h i l e a t t e n d i n g s c h o o l .

A s a r e s u l t of t h e s e c i r c u m s t a n c e s ,    the parties further

s t i p u l a t e d t o reduce a p p e l l a n t ' s c h i l d support o b l i g a t i o n ,

a s t o t h a t c h i l d , by o n e - h a l f .      Approximately a y e a r a f t e r

t h e September 1977 o r d e r t h e a p p e l l a n t s u s t a i n e d a s e v e r e ,

work-related          i n j u r y t o h i s f o o t , and a s a r e s u l t , t h e f r o n t

h a l f of t h e f o o t was n e a r l y s e v e r e d .         H e underwent two

o p e r a t i o n s and was s t i l l t o t a l l y d i s a b l e d a t t h e t i m e of t h e

May 1979 h e a r i n g .

        A t t h e t i m e o f t h e September 1977 o r d e r , a p p e l l a n t ' s

monthly n e t income was $1,074.62.                          A s a r e s u l t of t h e second

i n j u r y and h i s temporary t o t a l d i s a b i l i t y , a p p e l l a n t ' s

e x p e n d a b l e income was d i m i n i s h e d .         H i s c u m u l a t i v e income,
a f t e r t h e a c c i d e n t , comprised of i n d u s t r i a l a c c i d e n t d i s -

a b i l i t y b e n e f i t s i n t h e s m of $752 a month and d i s a b i l i t y
                                        u
c r e d i t payments i n t h e sum o f $153.71 p e r month, f o r a t o t a l

monthly income of $905.71.

        T h i s s i t u a t i o n was b r o u g h t t o t h e a t t e n t i o n of t h e

D i s t r i c t C o u r t , and a l t h o u g h a f o r m a l p e t i t i o n was n o t f i l e d

by e i t h e r p a r t y , p r o c e e d i n g s w e r e commenced f o r a f u l l

r e v i e w of c h i l d s u p p o r t o b l i g a t i o n s and f o r such m o d i f i c a -

t i o n as had become a p p r o p r i a t e under t h e c i r c u m s t a n c e s .              The

D i s t r i c t C o u r t e n t e r e d i t s f i n d i n g s o f f a c t , c o n c l u s i o n s of

l a w and o r d e r o n May 22, 1979.                    I t found t h a t a p p e l l a n t owed

$2,335 i n a c c r u e d s u p p o r t and o r d e r e d him t o r e p a y t h e sum

a t t h e r a t e of $50 p e r month.                The c o u r t , however, suspended

t h e s e payments d u r i n g t h e p e r i o d of a p p e l l a n t ' s d i s a b i l i t y .

The c o u r t f u r t h e r o r d e r e d a p p e l l a n t t o c o n t i n u e t o pay c h i l d

s u p p o r t f o r t h e c o u p l e ' s two remaining minor c h i l d r e n a t t h e

r a t e of $85 p e r month, suspending $10 p e r c h i l d p e r month

d u r i n g t h e p e r i o d of d i s a b i l i t y .     These suspended payments

w e r e t o be added t o t h e amount a p p e l l a n t owed i n a c c r u e d

support.         The c o u r t a l s o r e q u i r e d t h e p a r t i e s t o s h a r e

e q u a l l y a l l m e d i c a l , d e n t a l and o c u l a r e x p e n s e s i n e x c e s s of

t h e i n s u r a n c e c o v e r a g e which a p p e l l a n t i s r e q u i r e d t o main-

tain.      F i n a l l y , t h e c o u r t o r d e r e d t h a t d u r i n g p e r i o d s of

v i s i t a t i o n of two weeks o r more, t h e c h i l d s u p p o r t payments

would b e reduced by one-half                    f o r t h e d u r a t i o n of t h e v i s i t .

        A p p e l l a n t r a i s e s t h e f o l l o w i n g i s s u e on a p p e a l :

        1.     Whether t h e D i s t r i c t C o u r t ' s f i n d i n g s of f a c t and

c o n c l u s i o n s of law were s u f f i c i e n t t o s u p p o r t t h e May 1979

order?

        More p a r t i c u l a r l y , t h e i s s u e s t o be r e s o l v e d are:

         ( a ) Did t h e D i s t r i c t C o u r t err i n d e n y i n g a p p e l l a n t a
reduction i n c h i l d support?
            (b) Did the District Court err in its computation of
accrued child support?
            (c) Did the District Court err in reserving the right
to order all or a part of accrued support to be paid from

proceeds of appellant's industrial accident settlement, if
any?
       Appellant initially contends that the District Court
erred in not reducing his child support obligation.        He
submits that the change in his financial circumstances
occurring after his accident was sufficient to require a
modification of the support decree.        Respondent argues that
the plan laid out by the District Court to suspend appel-
lant's payments during the period of disability was a more
than adequate modification under the circumstances.
       Before it was amended in 1979, and for the purposes of
this appeal, section 40-4-208(1), MCA, pro-"*ided:
       "Except as otherwise provided in 40-4-201(6),
       the provisions of any decree respecting main-
       tenance or support may be modified by a court
       only as to installments accruing subsequent to
       the motion for modification and either:

       "(a) upon a showing of changed circumstances so
       substantial and continuing as to make the terms
       unconscionable; or
       " (b) upon written consent of the parties. The
       provisions as to property disposition may not
       be revoked or modified by a court, except:
       I'   (i) upon written consent of the parties; or
       "(ii) if the court finds the existence of condi-
       tions that justify the reopening of a judgment
       under the laws of this state."
       The record here shows that the trial court was cogni-
zant of appellant's financial situation when issuing its
order partially suspending support payments.        Further, the

order was formulated in a manner which would serve the best
interests of the children.        Therefore, we cannot say that
t h e D i s t r i c t C o u r t abused i t s d i s c r e t i o n i n modifying t h e
s u p p o r t payments a s i t d i d .           W a f f i r m t h a t p o r t i o n of t h e
                                                  e

modification o r d e r p a r t i a l l y suspending a p p e l l a n t ' s f u t u r e

c h i l d support.

        W e must, however, r e v e r s e t h a t p a r t of t h e o r d e r r e -

l a t i n g t o t h e s u s p e n s i o n of payments f o r a p p e l l a n t ' s d e l i n -

q u e n t c h i l d s u p p o r t d u r i n g t h e p e r i o d of h i s d i s a b i l i t y .

T h i s p o r t i o n of t h e o r d e r , i n e f f e c t , m o d i f i e d t h e judgment

previously e n t e r e d i n t h e D i s t r i c t Court a s t o t h e accrued

c h i l d s u p p o r t payments.         A s such, i t c o n f l i c t s w i t h s e c t i o n

40-4-208(1),           MCA,   and i s i m p e r m i s s i b l e .    W i l l i a m s v. Budke

(1980),        - Mont.               ,   606 P.2d 515, 37 St.Rep.                  228, 231.

        ". . .        t h e o r d e r of t h e D i s t r i c t C o u r t d e f e r r i n g
        payments t o o k away [ t h e w i f e ' s ] r i g h t t o l e v y
        e x e c u t i o n f o r t h e a c c r u e d payments i f p r o p e r t y
        c o u l d be found i n t h e p o s s e s s i o n of t h e husband
        which c o u l d b e a p p l i e d t o t h e a r r e a r a g e s . Our
        holding here keeps i n f o r c e t h e r i g h t s t h a t
        e v e r y h o l d e r of a judgment f o r s u p p o r t i n a d i s -
        s o l u t i o n of marriage has:
        11 I
               . . .    There a r e v a r i o u s means of e n f o r c i n g
        o r d e r s d i r e c t i n g t h e paymen.t o f s u p p o r t money
        i n a c t i o n s f o r d i v o r c e . The most common a r e :
         ( a ) By r e q u i r i n g t h e husband t o g i v e s e c u r i t y
        f o r t h e enforcement o f t h e payments o r d e r e d
         [ c i t i n g a s t a t u t e and a c a s e ] ; ( b ) by contempt
        p r o c e e d i n g s [ c i t i n g c a s e s ] ; ( c ) by e x e c u t i o n , a s
        i n t h e c a s e of o t h e r money judgments [ c i t i n g t h e
        a u t h o r i t y ] ; and ( d ) by i n v o k i n g t h e p o l i c e power
        of t h e s t a t e t o p u n i s h t h e p a r e n t f o r w i l f u l l y
        f a i l i n g , refusing o r neglecting t o support h i s
        child [citing authority].'                        S t a t e v. District
        C o u r t ( 1 9 4 8 ) , 1 2 2 Mont. 61, 72, 198 P.2d 761,
        767.

        "Moreover, o u r h o l d i n g h e r e d o e s n c t nean t h a t
        a D i s t r i c t C o u r t i s e n t i r e l y w i t h o u t power t o
        a r r a n g e a d e f e r r e d s c h e d u l e f o r a r r e a r a g e s and
        s u p p o r t payments.        ..      The D i s t r i c t C o u r t always
        h a s j u r i s d i c t i o n i n contempt p r o c e e d i n g s f o r t h e
        p u r p o s e of e n f o r c i n g a s u p p o r t money d e c r e e , t o
        f i n d t h e d e f a u l t i n g p a r t y i n contempt, and t o
        s t a y t h e e x e c u t i o n of punishment f o r t h e contempt
        upon t h e p r o v i s o t h a t t h e d e f a u l t i n g p a r t y p u r g e
        h i m s e l f by making payments i n a c c o r d a n c e w i t h a
        s c h e d u l e e s t a b l i s h e d by t h e D i s t r i c t C o u r t . W e
        s o s t a t e d i n S t a t e v . D i s t r i c t C o u r t , s u p r a , 122
        Mont. a t 74, 75, 198 P.2d a t 768.
       "However, the deferral schedule adopted by the
       District Court here, without reference to con-
       tempt, constituted a modification of a judgment
       for accrued payments. This cannot be done."
       Williams v. Budke, supra, 37 St-Rep. at 232-33.
       Appellant next contends the District Court erred in
computing the amount of delinquent child support owed by
him.   A review of the record indicates that, although a
conflict in the evidence exists, there is substantial evi-
dence to support the District Court's findings and conclu-
sions.    Cameron v. Cameron (1978), - Mont.       ,   587 P.2d
939, 35 St.Rep. 1723.    The District Court's computation of
accrued child support is therefore affirmed.
       Finally, appellant submits the District Court erred in
its Finding of Fact No. 15 wherein it reserved the right to
order all or a portion of the delinquent child support
payments to be paid from any workers' compensation settle-
ment appellant might receive.     This is merely a statement of
a future action the court might take.     It is not a final
order and, therefore, does not constitute an appealable
issue.   Rule 1, M.R.App.Civ.P.
       The judgment of the District Court is affirmed in part
and reversed in part.
                                       /'



  We concur:



         Chief Justice




-a       Justices